PER CURIAM.
By motion of appellants filed herein on November 15, 1950, it is shown that the original cost bill contained in the transcript did not include the cost of a statement of facts, this for the reason that when the transcript was filed the statement of facts had not been prepared. Cost bill of the clerk of the trial court showing the cost of the statement of facts to be $230 is attached to the motion.
Our decision in this case was rendered April 12, 1950. Tex.Civ.App., 229 S.W.2d 392. Rehearing was denied May 3, 1950, and the Supreme Court denied a writ of error (N.R.E.) on July 19, 1950. The mandate from this court has not yet issued.
We are clearly of the opinion that the motion to retax the costs should be granted. Manzer v. Barnes, Tex.Civ.App., 216 S.W.2d 1015 (Amarillo C. C. A. Mandamus Overruled).
Appellee requests, in the event that we grant appellants’ motion, that we re-adjudge the costs on a more equitable basis. This we are without authority to* do at this late date. Reaugh v. McCollum Exploration Co., 140 Tex 322, 167 S.W.2d 727.
Appellants’ motion is granted and the clerk of this court is directed to add the item of $230 for statement of facts to the cost bill in the transcript.
Granted.